ORDER DENYING MOTIONS FOR RECONSIDERATION
The Opinion and Order of the Court was entered on June 18, 2001. Claimant/objector Filiupu A. Ofisa (“Filiupu”) and objector Ama Saoluaga Nua (“Ama”) filed timely motions for reconsideration or new trial. The motions were heard on July 20, 2001.
Both Filiupu and Ama submitted their motions on their written arguments at the hearing. We have considered the written arguments and will deny the motions without further comment, except in two particulars.
*238First, Ama claims that neither he nor his counsel were notified of the date of the Court’s site visit. The Court is assured that the staff of the Clerk of the Court notified the offices of all counsel by telephone of the site visit scheduled on May 11, 2001. Then, in accordance with the Court’s instructions, the Court inspected the claimed land areas on the scheduled date, with the assistance of a spokesperson representing each party, Ama included. Filiupu’s counsel was also present.
Second, Ama argues that, with the Court’s concurrence, claimant/objector Pogisa Tuiolemotu (“Pogisa”) abused her authority as the administrator of the estate of Aukuso M. Tuiveta (“the estate”) when she withdrew the estate’s land claim in favor of the claim of objector Logoai Siaki (“Logoai”) to the identical land. Though contradicted by the other claimants, Ama fails to recognize that there was solid testimony that Aukuso N. Tuiveta (“Aukuso”) cultivated the area claimed by Logoai as the Logoai family’s communal land, knowing full well that he did so under the authority of the Logoai title. Aukuso initially claimed the land as his individually owned land. However, any expectation he may have harbored that the underlying communal landowner would accede to his claim unimpeded, especially in a communal-land area like tradition-bound Faga, was unrealistic and did not succeed.
Ama also ignores the fact that the estate was probated while the present actions were pending, with Pogisa as administrator and under an attorney’s guidance. The estate was closed and its assets were distributed without inclusion of the land Aukuso initially claimed as his individually owned land in the present cases. Estate of Aukuso Tuiveta Misa, PR No. 42-98 (Trial Div. Oct. 8, 1999) (Amended Judgment Settling First and Final Account and Report of Administrator and of Final Distribution).
Both motions for reconsideration or new trial are accordingly denied.
It is so ordered.